 



Exhibit 10.1
DOUBLE EAGLE PETROLEUM CO.
2007 STOCK INCENTIVE PLAN
     This 2007 Stock Incentive Plan (the “Plan”) is adopted in consideration for
services rendered and to be rendered to Double Eagle Petroleum Co. (the
“Company”).
     1. Definitions.
          The terms used in this Plan shall, unless otherwise indicated or
required by the particular context, have the following meanings:
          Agreement: The written agreement (and any amendment or supplement
thereto) between the Company and an Eligible Person designating the terms and
conditions of an Award.
          Award: Any Option, Restricted Stock, SAR or any combination thereof,
together with any other right or interest granted to a Participant pursuant to
this Plan.
          Board: The Board of Directors of Double Eagle Petroleum Co.
          Change in Control: (i) The acquisition, directly or indirectly, by any
person or group (within the meaning of Section 13(d)(3) of the Securities
Exchange Act of 1934) of the beneficial ownership of more than fifty percent of
the outstanding securities of the Company, (ii) a merger or consolidation in
which the Company is not the surviving entity, except for a transaction the
principal purpose of which is to change the state in which the Company is
incorporated, (iii) the sale, transfer or other disposition of all or
substantially all of the assets of the Company, (iv) a complete liquidation or
dissolution of the Company, or (v) any reverse merger in which the Company is
the surviving entity but in which securities possessing more than fifty percent
of the total combined voting power of the Company’s outstanding securities are
transferred to a person or persons different from the persons holding those
securities immediately prior to such merger.
          Code: The Internal Revenue Code of 1986, as amended, from time to
time, including regulations thereunder and successor provisions and regulations
thereto.
          Common Stock: The Common Stock of Double Eagle Petroleum Co.
          Company: Double Eagle Petroleum Co., a corporation incorporated under
the laws of Maryland, and any successors in interest by merger, operation of
law, assignment or purchase of all or substantially all of the property, assets
or business of the Company.
          Compensation Committee: The Plan shall be administered by the
Compensation Committee which shall consist of the Board or a committee of the
Board as the Board may from time to time designate; provided, however, that,
unless otherwise determined by the Board, the Compensation Committee shall
consist solely of two or more directors, each of whom shall be (i) a
“non-employee director” within the meaning of Rule 16b-3; and (ii) and an
“outside director” as defined under Section 162(m) of the Code, unless
administration of this Plan by an “outside director” has not been required in
order to qualify for tax deductibility under Section 162(m) of the Code.
          Continuous Status: The employment by, or relationship with, the
Company or any Related Company is not interrupted or terminated. The Board, at
its sole discretion, may determine whether

 



--------------------------------------------------------------------------------



 



Continuous Status shall be considered interrupted due to personal or other
mitigating circumstances, including leaves of absence.
          Date of Grant: The date on which any Award is granted under the Plan.
          Eligible Person: Officers and Employees and other persons who provide
services to the Company or any Related Company, including directors of the
Company or any Related Company.
          Employee: An Employee is an employee of the Company or any Related
Company.
          Exchange Act: The Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.
          Exercise Price: The price per share of Common Stock payable upon
exercise of an Option.
          Fair Market Value: Fair Market Value of a share of Common Stock shall
be the closing price of a share on the date of calculation (or on the last
preceding trading day if shares were not traded on such date) if the shares are
readily tradable on a national securities exchange or other market system, and
if the shares are not readily tradable, Fair Market Value shall be determined,
in good faith, by the Compensation Committee.
          Incentive Stock Options (“ISOs”): An Option granted with the intention
that it qualify as an incentive stock option within the meaning of Section 422
of the Code or any successor provision thereto.
          Non-Incentive Stock Options (“Non-ISOs”): Options which are not
intended to qualify as “Incentive Stock Options” under Section 422 of the Code
or any successor provision thereto.
          Option: The rights granted to an Eligible Person to purchase Common
Stock pursuant to the terms and conditions of an Agreement.
          Option Shares: The shares of Common Stock underlying an Option granted
to an Eligible Person.
          Optionee: An Eligible Person who has been granted an Option.
          Participant: A person who has been granted an Option, Restricted
Stock, SAR or any combination thereof which remains outstanding, including a
person who is no longer an Eligible Person.
          Related Company: Any subsidiary of the Company and any other business
venture in which the Company has a significant interest as determined in the
discretion of the Compensation Committee.
          Restricted Stock: An Award of shares of Common Stock granted to a
Participant pursuant to Section 15, subject to any restrictions and conditions
as are established pursuant to such Section 15.
          Rule 16b-3: Rule 16b-3, promulgated by the SEC under Section 16 of the
Exchange Act, as from time to time in effect and applicable to this Plan.
          Securities Act: The Securities Act of 1933, as amended from time to
time, including rules thereunder and successor provisions and rules thereto.

- 2 -



--------------------------------------------------------------------------------



 



          Stock Appreciation Right (“SAR”): A right, granted to a Participant
pursuant to Section 15, to receive Common Stock, cash or a combination thereof
at the end of a specified period based on the appreciation of the Company’s
Common Stock during such specified period.
     2. Purpose and Scope.
          (a) The purpose of this Plan is to advance the interests of the
Company and its stockholders by affording Eligible Persons an opportunity for
investment in the Company and the incentive advantages inherent in stock
ownership in this Company.
          (b) This Plan authorizes the Compensation Committee to grant
(i) Options to purchase shares of Common Stock; (ii) Restricted Stock;
(iii) SARs; or (iv) any combination thereof, to Eligible Persons selected by the
Compensation Committee while considering criteria such as employment position or
other relationship with the Company, duties and responsibilities, ability,
productivity, length of service or association, morale, interest in the Company,
recommendations by supervisors, and other matters.
     3. Administration of the Plan. The Plan shall be administered by the
Compensation Committee. The Compensation Committee shall have the authority
granted to it under this section and under each other section of the Plan. The
Compensation Committee shall have the authority, in its sole discretion, to
determine the type or types of Awards to be granted pursuant to the Plan. Such
Awards may be granted either alone, in addition to, or in tandem with, any other
type of Award.
          In accordance with and subject to the provisions of the Plan and
Rule 16b-3, the Compensation Committee shall select the Eligible Persons to
receive Awards, shall determine (i) the number of shares of Common Stock,
Restricted Stock or SARs to be subject to each Award, (ii) the time at which
each Award is to be granted, (iii) the extent to which the transferability of
shares of Common Stock issued or transferred pursuant to any Award is
restricted, (iv) the Fair Market Value of the Common Stock, (v) whether to
accelerate the time of exercisability of any Award that has been granted,
(vi) the period or periods and extent of exercisability of the Options and
(vii) the manner in which an Option becomes exercisable. In addition, the
Compensation Committee shall fix such other terms of each Award as the
Compensation Committee may deem necessary or desirable. The Compensation
Committee shall determine the form, terms and provisions of each Agreement to
evidence each Award (which need not be identical).
          The Compensation Committee from time to time may adopt such rules and
regulations for carrying out the purposes of the Plan as it may deem proper and
in the best interests of the Company. The Compensation Committee shall keep
minutes of its meetings and those minutes shall be available to every member of
the Board.
          All actions taken and all interpretations and determinations made by
the Compensation Committee in good faith (including determinations of Fair
Market Value) shall be final and binding upon all Participants, the Company and
all other interested persons. No member of the Compensation Committee shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan, and all members of the Compensation Committee
shall, in addition to rights they may have if Directors of the Company, be fully
protected by the Company with respect to any such action, determination or
interpretation.
     4. The Common Stock. The Board is authorized to appropriate, issue and sell
for the purposes of the Plan, and the Compensation Committee is authorized to
grant Options, Restricted Stock, SARs or any combination thereof with respect
to, a total number, not in excess of 500,000 shares of

- 3 -



--------------------------------------------------------------------------------



 



Common Stock, either treasury or authorized but unissued, as adjusted pursuant
to Section 16. All or any unsold shares subject to any Option, Restricted Stock,
SAR or combination thereof, that for any reason expires or otherwise terminates
may again be made subject to any Option, Restricted Stock, SAR or combination
thereof, under the Plan. No Eligible Person may be granted Options, Restricted
Stock, SARs or any combination thereof under this Plan covering in excess of an
aggregate of 500,000 Option Shares and shares of Restricted Stock and SARs in
any calendar year, subject to adjustments pursuant to Section 16.
     5. Eligibility. Options which are intended to qualify as ISOs will be
granted only to Employees. Eligible Persons may hold more than one Option under
the Plan and may hold Options under the Plan and options granted pursuant to
other plans or otherwise, and may hold Restricted Stock and SARs under the Plan.
     6. Option Price. The Exercise Price for the Option Shares shall be
established by the Compensation Committee or shall be determined by a method
established by the Compensation Committee; provided that the Exercise Price to
be paid by Optionees for the Option Shares that are intended to qualify as ISOs,
shall not be less than 100 percent of the Fair Market Value of the Option Shares
on the Date of Grant (or, in the case of an individual who owns stock possessing
more than 10 percent of the total combined voting power of all classes of stock
of the Company, 110 percent of the Fair Market Value of the Option Shares on the
Date of Grant).
     7. Duration and Exercise of Options.
          (a) The option period shall commence on the Date of Grant and shall be
as set by the Compensation Committee, but not to exceed 10 years in length.
          (b) The Compensation Committee may determine whether any Option shall
be exercisable in installments only; if the Compensation Committee determines
that an Option shall be exercisable in installments, it shall determine the
number of installments and the percentage of the Option exercisable at each
installment date. All such installments shall be cumulative.
          (c) The Compensation Committee shall establish and set forth in each
Agreement that evidences an Option whether the Option shall continue to be
exercisable, and the terms and conditions of such exercise, after a termination
of Continuous Status, any of which provisions may be waived or modified by the
Compensation Committee at any time, provided that any such waiver or
modification shall satisfy the requirements for exemption under Section 409A of
the Code.
          (d) Each Option shall be exercised in whole or in part by delivery to
the Company (or to a brokerage firm designated or approved by the Company) of
written notice of the number of shares with respect to which the Option is to be
exercised and by paying in full the Exercise Price for the Option Shares
purchased as set forth in Section 8; provided, that an Option may not be
exercised in part unless the aggregate purchase price for the Option Shares
purchased is at least $1,000.
          (e) No Option may be granted under this Plan until the Plan is
approved by the shareholders of the Company as provided in Section 17 below.
     8. Payment for Option Shares. If the aggregate purchase price of the Option
Shares purchased by any Optionee at one time exceeds $5,000, the Compensation
Committee may permit all or part of the Exercise Price for the Option Shares to
be paid by delivery to the Company for cancellation

- 4 -



--------------------------------------------------------------------------------



 



shares of the Company’s Common Stock owned by the Optionee with an aggregate
Fair Market Value as of the date of payment equal to the portion of the Exercise
Price for the Option Shares that the Optionee does not pay in cash. In the case
of all other Option exercises, the Exercise Price shall be paid in cash or check
upon exercise of the Option, except that the Compensation Committee may permit
an Optionee to elect to pay the Exercise Price upon the exercise of an Option by
authorizing a third party broker-dealer in securities approved by the
Compensation Committee to sell some or all of the Option Shares acquired upon
exercise of an Option and remit to the Company a sufficient portion of the sale
proceeds to pay the entire Exercise Price and any tax withholding resulting from
such exercise.
     9. Relationship to Employment or Position. Nothing contained in the Plan,
or in any Option, Restricted Stock Award, SAR or any combination thereof granted
pursuant to the Plan, shall confer upon any Participant any right with respect
to continuance of employment by, or other relationship with, the Company, or
interfere in any way with the right of the Company to terminate the
Participant’s employment as an Employee or other position or relationship, at
any time.
     10. Nontransferability of Option. Except as otherwise provided by the
Compensation Committee, no Option granted under the Plan shall be transferable
by the Optionee, either voluntarily or involuntarily, except by will or the laws
of descent and distribution.
     11. Rights as a Stockholder. No person shall have any rights as a
shareholder with respect to any share covered by an Option until that person
shall become the holder of record of such share and, except as provided in
Section 16, no adjustments shall be made for dividends or other distributions or
other rights as to which there is an earlier record date.
     12. Securities Laws Requirements. No Option Shares shall be issued unless
and until, in the opinion of the Company, any applicable registration
requirements of the Securities Act of 1933, as amended, any applicable listing
requirements of any securities exchange on which stock of the same class is then
listed, and any other requirements of law or of any regulatory bodies having
jurisdiction over such issuance and delivery, have been fully complied with.
Each Option and each Option Share certificate may be imprinted with legends
reflecting federal and state securities laws, restrictions and conditions, and
the Company may comply therewith and issue “stop transfer” instructions to its
transfer agent and registrar in good faith without liability.
     13. Disposition of Shares. Each Optionee, as a condition of exercise, shall
represent, warrant and agree, in a form of written certificate approved by the
Company, as follows: (a) that all Option Shares are being acquired solely for
his own account and not on behalf of any other person or entity; (b) that no
Option Shares will be sold or otherwise distributed in violation of the
Securities Act of 1933, as amended, or any other applicable federal or state
securities laws; (c) that he will report all sales of Option Shares to the
Company in writing on a form prescribed by the Company; and (d) that if he is
subject to reporting requirements under Section 16(a) of the Exchange Act,
(i) he will not violate Section 16(b) of the Exchange Act, (ii) he will furnish
the Company with a copy of each Form 4 and Form 5 filed by him or her, and
(iii) he will timely file all reports required under the federal securities
laws.
     Each Optionee shall immediately notify the Company in writing of any sale,
transfer, assignment or other disposition (or action constituting a
disqualifying disposition within the meaning of Section 421 of the Code) of any
shares of Common Stock acquired through exercise of an ISO, within two years
after the grant of such ISO or within one year after the acquisition of such
shares, setting forth the date and manner of disposition, the number of shares
disposed of and the price at which such shares were disposed. The Company shall
be entitled to withhold from any compensation or other payments then or
thereafter due to the

- 5 -



--------------------------------------------------------------------------------



 



Optionee such amounts as may be necessary to satisfy any withholding
requirements of federal or state law or regulation and, further, to collect from
the Optionee any additional amounts which may be required for such purpose. The
Company may, in its discretion, require shares of Common Stock acquired by an
Optionee upon exercise of an ISO to be held in an escrow arrangement for the
purpose of enabling compliance with the provisions of this section.
     14. Incentive Stock Options. To the extent that the aggregate Fair Market
Value of Common Stock with respect to which ISO’s are exercisable for the first
time by a Participant during any calendar year exceeds $100,000, or, if
different, the maximum limitation in effect at the Date of Grant under the Code
(the Fair Market Value being determined as of the Date of Grant for the Option),
such portion in excess of $100,000 shall be treated as Non-ISO’s.
     15. Restricted Stock and SARs.
          (a) Restricted Stock. The Compensation Committee is authorized to
grant Restricted Stock to Participants on the following terms and conditions:
          i. Grant and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Compensation Committee may impose, which restrictions may lapse
separately or in combination at such times, under such circumstances (including
based on achievement of performance goals and/or future service requirements),
in such installments or otherwise, as the Compensation Committee may determine
at the date of grant or thereafter. During the restricted period applicable to
the Restricted Stock, the Restricted Stock may not be sold, transferred,
pledged, hypothecated, margined or otherwise encumbered by the Participant.
          ii. Certificates for Stock. Restricted Stock granted under this Plan
may be evidenced in such manner as the Compensation Committee shall determine.
If certificates representing Restricted Stock are registered in the name of the
Participant, the Compensation Committee may require that such certificates bear
an appropriate legend referring to the terms, conditions and restrictions of the
certificates, and that the Participant deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.
          iii. Dividends and Splits. As a condition to the grant of an Award of
Restricted Stock, the Compensation Committee may require or permit a Participant
to elect that any cash dividends paid on a share of Restricted Stock be
automatically reinvested in additional shares of Restricted Stock or applied to
the purchase of additional Awards under this Plan. Unless otherwise determined
by the Compensation Committee, stock distributed in connection with a stock
split or stock dividend, and other property distributed as a dividend, shall be
subject to restrictions and a risk of forfeiture to the same extent as the
Restricted Stock with respect to which such stock or other property has been
distributed.

- 6 -



--------------------------------------------------------------------------------



 



          (b) SARs. The Compensation Committee is authorized to grant SARs to
Participants, which are rights to receive Common Stock, cash or a combination
thereof at the end of a specified period based on the appreciation of the
Company’s Common Stock during such specified period, subject to the following
terms and conditions:
          i. Award and Restrictions. Settlement of an Award of SARs shall occur
upon expiration of the specified period for such SAR by the Compensation
Committee (or, if permitted by the Compensation Committee, as elected by the
Participant). In addition, SARs shall be subject to such restrictions (which may
include a risk of forfeiture) as the Compensation Committee may impose, if any,
which restrictions may lapse at the expiration of the specified period or at
earlier specified times (including based on achievement of performance goals
and/or future service requirements), separately or in combination, in
installments or otherwise, as the Compensation Committee may determine. SARs
shall be satisfied by the delivery of cash, Common Stock or a combination
thereof in an amount equal to the value of the appreciation of the specified
number of shares of Common Stock covered by SARs during the relevant period, as
determined by the Compensation Committee.
          ii. Dividend Equivalents. Unless otherwise determined by the
Compensation Committee at date of grant, Dividend Equivalents on the specified
number of shares of Common Stock covered by an Award of SARs shall be either
(a) paid with respect to such SARs on the dividend payment date in cash or in
shares of unrestricted Common Stock having a Fair Market Value equal to the
amount of such dividends, or (b) deferred with respect to such SARs and the
amount or value thereof automatically deemed reinvested in additional SARs,
other Awards or other investment vehicles, as the Compensation Committee shall
determine or permit the Participant to elect.
          (c) Waiver of Restrictions. The Compensation Committee, in its sole
discretion, may waive the repurchase or forfeiture period and any other terms,
conditions, or restrictions on any Restricted Stock or SARs under such
circumstances and subject to such terms and conditions as the Compensation
Committee shall deem appropriate; provided, however, that the Compensation
Committee may not adjust performance goals for any Restricted Stock or SARs
intended to be exempt under Section 162(m) of the Code for the year in which the
Restricted Stock or SAR is settled in such a manner as would increase the amount
of compensation otherwise payable to a Participant.
     16. Change in Stock, Adjustments, Etc. In the event that each of the
outstanding shares of Common Stock (other than shares held by dissenting
shareholders which are not changed or exchanged) should be changed into, or
exchanged for, a different number or kind of shares of stock or other securities
of the Company, or, if further changes or exchanges of any stock or other
securities into which the Common Stock shall have been changed, or for which it
shall have been exchanged, shall be made (whether by reason of merger,
consolidation, reorganization, recapitalization, stock dividends,
reclassification, split-up, combination of shares or otherwise), then
appropriate adjustment shall be made by the Compensation Committee to the
aggregate number and kind of shares subject to this Plan, and the number and
kind of shares and the price per share subject to outstanding Options,
Restricted Stock, SARs

- 7 -



--------------------------------------------------------------------------------



 



or any combination thereof as provided in the respective Agreements in order to
preserve, as nearly as practical, but not to increase, the benefits to
Participants.
     17. Effective Date of Plan; Termination Date of Plan. Subject to the
approval of the Plan by the affirmative vote of the holders of a majority of the
Company’s securities entitled to vote and represented at a meeting duly held in
accordance with applicable law, the Plan shall be deemed effective March 13,
2007. The Plan shall terminate at midnight on March 13, 2017, except as to
Options or SARs previously granted and outstanding under the Plan at that time.
No Options, Restricted Stock, SARs or any combination thereof shall be granted
after the date on which the Plan terminates. The Plan may be abandoned or
terminated at any earlier time by the Board, except with respect to any Options,
Restricted Stock, SARs or any combination thereof then outstanding under the
Plan.
     18. Withholding Taxes. The Company, or any Related Company, may take such
steps as it may deem necessary or appropriate for the withholding of any taxes
which the Company, or any Related Company, is required by any law or regulation
or any governmental authority, whether federal, state or local, domestic or
foreign, to withhold in connection with any Award including, but not limited to,
the withholding of all or any portion of any payment or the withholding of
issuance of Option Shares, Restricted Stock or SARs.
     19. Change in Control.
          In the event of a Change in Control of the Company, (a) the
Compensation Committee, in its discretion, may, at any time an Award is granted,
or at any time thereafter, accelerate the time period relating to the exercise
or realization of any Options, Restricted Stock and SARs, and (b) with respect
to Options, Restricted Stock and SARs, the Compensation Committee in its sole
discretion may, at any time an Award is granted, or at any time thereafter, take
one or more of the following actions, which may vary among individual
Participants: (i) provide for the purchase of an Option, Restricted Stock and
SAR for an amount of cash or other property that could have been received upon
the exercise of the Option, Restricted Stock and SAR had the instrument been
currently exercisable, (ii) adjust the terms of the Awards in a manner
determined by the Compensation Committee to reflect the Change in Control,
(iii) cause the Awards to be assumed, or new rights substituted therefor, by
another entity, through the continuance of the Plan and the assumption of
outstanding Options, Restricted Stock and SARs, or the substitution for such
Options, Restricted Stock, SARs or any combination thereof of comparable value
covering shares of a successor corporation, with appropriate adjustments as to
the number and kind of shares and exercise prices, in which event the Plan and
such Options, Restricted Stock and SARs, or the new options and rights
substituted therefor, shall continue in the manner and under the terms so
provided, (iv) accelerate the time at which Options or SARs then outstanding may
be exercised so that such Options or SARs may be exercised for a limited period
of time on or before a specified date fixed by the Compensation Committee, after
which specified date, all unexercised Options or SARs and all rights of
Optionees and SAR participants thereunder shall terminate, or (v) make such
other provision as the Committee may consider equitable.
     20. Amendment.
          (a) The Board may amend, alter or discontinue the Plan, but no
amendment, alteration or discontinuation shall be made which would impair the
right of a Participant under an outstanding Agreement. In addition, no such
amendment shall be made without the approval of the Company’s shareholders to
the extent such approval is required by law or agreement.

- 8 -



--------------------------------------------------------------------------------



 



          (b) The Committee may amend the terms of any Award theretofore
granted, prospectively or retroactively, but no such amendment shall impair the
rights of any Participant without the Participant’s consent.
          (c) Subject to the above provisions, the Board shall have authority to
amend the Plan to take into account changes in law and tax and accounting rules
as well as other developments, and to grant Awards which qualify for beneficial
treatment under such rules without shareholder approval.
     21. Other Provisions.
          (a) The use of a masculine gender in the Plan shall also include
within its meaning the feminine, and the singular may include the plural, and
the plural may include the singular, unless the context clearly indicates to the
contrary.
          (b) Any expenses of administering the Plan shall be borne by the
Company.
          (c) This Plan shall be construed to be in addition to any and all
other compensation plans or programs. Neither the adoption of the Plan by the
Board nor the submission of the Plan to the shareholders of the Company for
approval shall be construed as creating any limitations on the power or
authority of the Board to adopt such other additional incentive or other
compensation arrangements as the Board may deem necessary or desirable.
          (d) The validity, construction, interpretation, administration and
effect of the Plan and of its rules and regulations, and the rights of any and
all personnel having or claiming to have an interest therein or thereunder shall
be governed by and determined exclusively and solely in accordance with the laws
of the State of Maryland.
* * * * * * * *

- 9 -